Citation Nr: 0704527	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  03-19 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an unspecified 
shoulder disability.

4.  Entitlement to service connection for diplopia.  

5.  Entitlement to service connection for an unspecified 
gastrointestinal disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
November 1950 to October 1952.  Additionally, the evidence 
shows that the veteran served as a Merchant Mariner aboard 
U.S. flagged commercial ships at various points in 1948 and 
1953.  The evidence does not suggest, however, that the 
veteran had ocean-going service as a Merchant Mariner between 
December 7, 1941 and August 15, 1945, nor does it show that 
he was a participant in OPERATION MULBERRY.  See 38 C.F.R. § 
3.7(x)(14), (15).  As such, the veteran may only achieve 
service connection for disorders incurred during his Army 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied the veteran's application 
to reopen claims for service connection for hearing loss, 
hypertension, an unspecified shoulder disability, diplopia, 
and an unspecified gastrointestinal disease.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran initially applied for service connection for 
bilateral hearing loss, hypertension, a shoulder disability, 
diplopia, and a gastrointestinal disease in March 1999.  The 
claims were denied by the RO on the basis of not being well-
grounded, as there was no evidence to suggest a current 
disability or a relationship of any current disability to 
service.  As noted above, this appeal is from an RO decision 
that denied the veteran's application to reopen those claims.  

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted which, among many other things, eliminated 
the requirement of a well-grounded claim in an application 
for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  As the veteran's claims were adjudicated in 
June 2000, he is entitled to have his claims re-adjudicated 
on the merits, based on VCAA standards.  That is, VCAA 
provides that under certain circumstances claims that were 
denied as not well grounded and became final during the 
period from July 14, 1999, to November 9, 2000, are to be re-
adjudicated as if the denial had not been made.  See the 
VCAA, § 7, subpart (b).  The Board is cognizant of its 
remand, dated in January 2006, which ordered additional 
notification and evidentiary development based on new and 
material evidence grounds.  Upon further review, however, the 
Board finds that the claims must be re-adjudicated on their 
merits.  Id.    

The Board parenthetically notes that, even if the claims on 
appeal remained as applications to reopen, the RO would have 
to comply with Kent v. Nicholson, 20 Vet. App. 1 (2006), 
which mandates that, in addition to a claimant being notified 
of the evidence and information that is necessary to reopen 
the claims, he would have to be notified by letter of the 
evidence and information that is necessary to establish 
entitlement to the underlying claims for service connection.      

Accordingly, the case is REMANDED Appeals Management Center 
(AMC) or the RO for the following action:

1.  The AMC/RO must ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully satisfied with 
respect to the claims for service 
connection.  See 38 C.F.R. § 3.159 (2006).  
Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) should: 
(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claims; (2) inform the claimant about the 
information and evidence that VA will seek 
to provide; (3) inform the claimant about 
the information and evidence the claimant 
is expected to provide; (4) request or 
tell the claimant to provide any evidence 
in the claimant's possession that pertains 
to any of his the claims; and (5) an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for his claims 
for service connection, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Thereafter, following any other 
indicated development, the AMC/RO must 
readjudicate the claims for service 
connection for bilateral hearing loss, 
hypertension, an unspecified shoulder 
disability, diplopia, and an unspecified 
gastrointestinal disease on a de novo 
basis.  In this regard, as the RO's 
initial unfavorable decision on the 
veteran's claims relied on legal 
principles no longer valid, the claims for 
entitlement to service connection on 
appeal must be adjudicated on their 
merits.  

3.  If any claim remains denied, the 
veteran and his representative must be 
provided a supplemental statement of the 
case, which reflects adjudication of all 5 
claims on the merits, and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

No action is required of the appellant 
until he is otherwise notified but he has 
the right to submit additional evidence and 
argument on the matters the Board has 
remanded.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2006).


